DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-10, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US PGPub No. 2015/0023101 A1) in view of Higgs et al. (US PGPub No. 2018/0217655 A1), hereinafter referred to as HIGGS.

Consider Claim 1, 
TANAKA teaches a memory system capable of being connected to a host and capable of transitioning to a low power state or a power off state in response to a command from the host (TANAKA, e.g., Fig 4(300);Abstract, describes system responsive to a Low Power Direction from the host.), the memory system comprising: 
a nonvolatile memory configured to store table data (TANAKA, e.g., ¶0024, store management data in NVM; ¶0019, management data includes table data.); and 
a memory controller configured to perform predetermined control including writing and reading data to and from the nonvolatile memory based on a request from the host (TANAKA, e.g., Fig 1, shows plural elements for controlling NVM (e.g., 10,20,50,40).), wherein the memory controller includes 
a volatile memory that can be in either a retention state during which power is supplied thereto or a power down state during which the power supplied thereto is cut off (TANAKA, e.g., Fig 1(40), volatile memory (can be in a powered or unpowered state).), 
a timer configured to measure elapsed time starting from when the memory system transitions to the low power state (TANAKA, e.g., ¶0028, start timer when LPD is asserted.), and 
wherein the memory controller is configured to control a timing of transitioning the volatile memory from the retention state to the power down state (TANAKA, e.g., ¶0028, use timer to determine when to power down.).
TANAKA fails to describe a register in which one or more previously measured elapsed times are stored, and in which a current measured elapsed time is stored when the memory system wakes up from the low power state, or wherein the timing control occurs if the measured elapsed time is greater than a threshold value, which is calculated based on the one or more previously measured elapsed times.  HIGGS describes systems and methods for managing a power-down of computing elements based on timer values and is considered analogous prior art.  HIGGS does describe a register in which one or more previously measured elapsed times are stored, and in which a current measured elapsed time is stored when the memory system wakes up from the low power state (HIGGS, e.g., Fig 3; ¶0022, discloses using a stored wait (previously current) duration to determine current system behavior.  Absent further detail, the physical structure which stores this previous wait duration is considered to be equivalent to the claimed register.), and wherein the timing control occurs if the measured elapsed time is greater than a threshold value, which is calculated based on the one or more previously measured elapsed times (HIGGS, e.g., Fig 3, shows plural thresholds used to perform timing control; Fig 4(402); ¶0023, explicitly describes waiting for a threshold.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of TANAKA, with the timing mechanisms of HIGGS because exposes increases in device battery life through by improving the flexibility of the low-power-state timing response which leads a reduction of power-state thrashing.

Consider Claim 2, 
The system of TANAKA and HIGGS, as combined, further describes wherein the threshold value is a value set based on an average value of the previously measured elapsed times and a first value (HIGGS, e.g., ¶0022, threshold based on an average of previous wait times, a last measured wait time, and a weighting parameter.).

Consider Claim 5, 
The system of TANAKA and HIGGS, as combined, further describes wherein the table data is a logical-to-physical address conversion table (TANAKA, e.g., ¶0019, management data is logical-to-physical mapping data.).

Consider Claim 6, 
The system of TANAKA and HIGGS, as combined, further describes wherein the volatile memory includes a storage circuit configured to temporarily store a portion of the table data, and a control circuit configured to control input and output of data to the storage circuit (TANAKA, e.g., ¶0019, RAM stores data which requires both a storage circuit (for holding the data) and a control circuit (for delivering the data to the storage circuit).).

Consider Claim 7, 
The system of TANAKA and HIGGS, as combined, further describes wherein the volatile memory is an SRAM that is in the retention state when power is supplied to the storage circuit and power to the control circuit is cut off, or the power down state when power to both the storage circuit and the control circuit is cut off (TANAKA, e.g., ¶0019, volatile memory may be SRAM.  An implicit characteristic of SRAM storage elements is that they require power to retain data (i.e., it cannot retain data without power to the storage elements), regardless of the power status of any associated control elements.).

Consider Claim 8, 
The system of TANAKA and HIGGS, as combined, describes the memory system of Claim 1, above, including storing management information necessary for recovery in a non-volatile memory (see, e.g., ¶0024), but fails to add wherein the memory controller writes the threshold value in the nonvolatile memory each time when the threshold value is updated and reads the threshold value written to the nonvolatile memory when the memory system wakes up from the low power state or the power off state.  The examiner notes that the system of TANAKA and HIGGS relies on historical data to manage timing events (see, e.g., TANAKA:¶0022-0025) and that this data would fail to exist if only stored in a volatile memory which has been powered-down.  HIGGS further describes a threshold including the last_measured_wait_time ,existing prior to entering a power saving state (see, e.g., HIGGS ¶0022), and changes each method iteration (see, e.g., HIGGS:Fig 1).  The data required for this operation (e.g., last_measured_wait_time and previous_calculated_exponential_average.) only be stored in one of a volatile or non-volatile memory.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of TANAKA and HIGGS, as combined, such that the memory controller writes the threshold value in the nonvolatile memory each time when the threshold value is updated and reads the threshold value written to the nonvolatile memory when the memory system wakes up from the low power state or the power off state because it ensures data necessary for system operation is not lost during a power-down event.

Consider Claim 9, 
The system of TANAKA and HIGGS, as combined, further describes wherein the low power state is a hibernation state (TANAKA, e.g., Abstract, system provides a low power direction which is considered analogous to the claimed low power state.), and the nonvolatile memory is a NAND-type flash memory (TANAKA, e.g., ¶0015, NAND.).

Consider Claim 10, 
TANAKA teaches a memory system capable of being connected to a host and capable of transitioning to a low power state or a power off state in response to receiving a command from the host (TANAKA, e.g., Fig 4(300);Abstract, describes system responsive to a Low Power Direction from the host.), the memory system comprising: 
a nonvolatile memory configured to store table data (TANAKA, e.g., ¶0024, store management data in NVM; ¶0019, management data includes table data.); and 
a memory controller configured to perform predetermined control including writing and reading data to and from the nonvolatile memory based on a request from the host (TANAKA, e.g., Fig 1, shows plural elements for controlling NVM (e.g., 10,20,50,40).), wherein the memory controller includes 
a volatile memory that can be in either a retention state during which power is supplied thereto or a power down state during which the power supplied thereto is cut off (TANAKA, e.g., Fig 1(40), volatile memory (can be in a powered or unpowered state).), 
a timer configured to measure elapsed time starting from when the memory system transitions to the low power state (TANAKA, e.g., ¶0028, start timer when LPD is asserted.), 
wherein the memory controller is configured to control a timing of transitioning the volatile memory from the retention state to the power down state (TANAKA, e.g., ¶0028, use timer to determine when to power down.).
TANAKA fails to describe a first counter configured to count the number of times the nonvolatile memory is written to or read from, a second counter configured to count the number of times a portion of the table data in the volatile memory is updated, or controlling a timing of the transitioning based on count values of the first counter and the second counter.  HIGGS describes systems and methods for managing a power-down of computing elements based on timer values and is considered analogous prior art.  HIGGS does describe or controlling a timing of the transitioning based on count values (HIGGS, e.g., Fig 3;¶0022, describes transitioning state based on count values (e.g., a number of operations).). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of TANAKA, with the timing mechanisms of HIGGS because exposes increases in device battery life through by improving the flexibility of the low-power-state timing response which leads a reduction of power-state thrashing.  
While TANAKA and HIGGS both describe transitioning to a low-power state based on counters, tracking a number of operations (HIGGS. e.g., ¶0022), and the use of memory operations (HIGGS, e.g., ¶0021, DMA operations.), there is no specific disclosure of a first counter configured to count the number of times the nonvolatile memory is written to or read from, a second counter configured to count the number of times a portion of the table data in the volatile memory is updated.  However, tracking specific uses of a resource is notoriously well-known in the art and the examiner takes official notice of the fact that reads and writes are types of DMA operations and that updates to a memory are routinely accompanied by updates to a translation table to identify the physical location of data in memory.  Thus, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the counter of TANAKA and HIGGS such that a first counter configured to count the number of times the nonvolatile memory is written to or read from and a second counter configured to count the number of times a portion of the table data in the volatile memory is updated because the finer-granularity of memory use information permits additional flexibilities in power management which leads to improved use of stored energy.

Consider Claim 13, 
The modified system of TANAKA and HIGGS further describes wherein the table data is a logical-to-physical address conversion table (TANAKA, e.g., ¶0019, management data is logical-to-physical mapping data.).

Consider Claim 14, 
The modified system of TANAKA and HIGGS further describes wherein the volatile memory includes a storage circuit configured to temporarily store a portion of the table data, and a control circuit configured to control input and output of data to the storage circuit (TANAKA, e.g., ¶0019, RAM stores data.which requires both a storage circuit (for holding the data) and a control circuit (for delivering the data to the storage circuit).).

Consider Claim 15, 
The modified system of TANAKA and HIGGS further describes wherein the volatile memory is an SRAM that is in the retention state when power is supplied to the storage circuit and power to the control circuit is cut off, or the power down state when power to both the storage circuit and the control circuit is cut off (TANAKA, e.g., ¶0019, volatile memory may be SRAM.  An implicit characteristic of SRAM storage elements is that they require power to retain data (i.e., it cannot retain data without power to the storage elements), regardless of the power status of any associated control elements.).

Consider Claim 16, 
The system of TANAKA and HIGGS, as combined, describes the memory system of Claim 10, above, including storing management information necessary for recovery in a non-volatile memory (see, e.g., ¶0024), but fails to add wherein the memory controller writes the threshold value in the nonvolatile memory each time when the threshold value is updated and reads the threshold value written to the nonvolatile memory when the memory system wakes up from the low power state or the power off state.  The examiner notes that the system of TANAKA and HIGGS relies on historical data to manage timing events (see, e.g., TANAKA:¶0022-0025) and that this data would fail to exist if only stored in a volatile memory which has been powered-down.  HIGGS further describes a threshold including the last_measured_wait_time ,existing prior to entering a power saving state (see, e.g., HIGGS ¶0022), and changes each method iteration (see, e.g., HIGGS:Fig 1).  The data required for this operation (e.g., last_measured_wait_time and previous_calculated_exponential_average.) only be stored in one of a volatile or non-volatile memory.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of TANAKA and HIGGS, as combined, such that the memory controller writes the threshold value in the nonvolatile memory each time when the threshold value is updated and reads the threshold value written to the nonvolatile memory when the memory system wakes up from the low power state or the power off state because it ensures data necessary for system operation is not lost during a power-down event.

Consider Claim 17, 
The modified system of TANAKA and HIGGS further describes wherein the low power state is a hibernation state (TANAKA, e.g., Abstract, system provides a low power direction which is considered analogous to the claimed low power state.), and the nonvolatile memory is a NAND-type flash memory (TANAKA, e.g., ¶0015, NAND.).

Consider Claim 18, 
TANAKA teaches a method of managing power in a memory system that is connected to a host and transitions into a low power state or a power off state in response to a command from the host (TANAKA, e.g., Fig 4(300);Abstract, describes system responsive to a Low Power Direction from the host.), wherein the memory system includes 
a nonvolatile memory configured to store a logical-to-physical address conversion table (TANAKA, e.g., ¶0024, store management data in NVM; ¶0019, management data includes table data; ¶0019, management data is logical-to-physical data.), 
a memory controller configured to perform predetermined control including writing and reading data to and from the nonvolatile memory based on a request from the host (TANAKA, e.g., Fig 1, shows plural elements for controlling NVM (e.g., 10,20,50,40).), the memory controller including 
a volatile memory that can be in either a retention state during which power is supplied thereto or a power down state during which the power supplied thereto is cut off (TANAKA, e.g., Fig 1(40), volatile memory (can be in a powered or unpowered state).), 
a timer (TANAKA, e.g., ¶0028, timer.), and 
storing a portion of the logical-to-physical address conversion table in the volatile memory (TANAKA, e.g., ¶0019, management data (e.g., L2P data) is stored in volatile memory (RAM).); 
with the timer, measuring elapsed time starting from when the memory system transitions to the low power state in response to the command to transition into the low power state from the host (TANAKA, e.g., ¶0028, start timer when LPD is asserted.); and 
transitioning the volatile memory from the retention state to the power down state, if the measured elapsed time is greater than a threshold value (TANAKA, e.g., ¶0028, use timer to determine when to power down RAM.).
TANAKA fails to describe a register in which one or more previously measured elapsed times are stored, or wherein the timing control is calculated based on the one or more previously measured elapsed times stored in the register.  HIGGS describes systems and methods for managing a power-down of computing elements based on timer values and is considered analogous prior art.  HIGGS does describe a register in which one or more previously measured elapsed times are stored (HIGGS, e.g., Fig 3; ¶0022, discloses using a stored wait (previously current) duration to determine current system behavior.  Absent further detail, the physical structure which stores this previous wait duration is considered to be equivalent to the claimed register.), and wherein the timing control is calculated based on the one or more previously measured elapsed times stored in the register (HIGGS, e.g., Fig 3, shows plural thresholds used to perform timing control; Fig 4(402); ¶0023, explicitly describes waiting for a threshold.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of TANAKA, with the timing mechanisms of HIGGS because exposes increases in device battery life through by improving the flexibility of the low-power-state timing response which leads a reduction of power-state thrashing.

Consider Claim 19, 
The modified system of TANAKA and HIGGS further describes wherein the threshold value is a value set based on an average value of the previously measured elapsed times and a first value (HIGGS, e.g., ¶0022, threshold based on an average of previous wait times, a last measured wait time, and a weighting parameter.).

Allowable Subject Matter
Claims 3, 4, 11, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[A] ADAVI et al.  (US PGPub No. 2017/0052583) – discloses systems and methods for managing power state of an SSD to improve battery use efficiency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137